NOTICE OF ALLOWABILITY
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/4/2020 has been entered.
Previous rejections of claims 1-10 under 35 USC 103 are withdrawn in view of applicant’s amendments and remarks filed 6/4/2020.
Claims 1-19 are pending. Claims 11-19 are cancelled by examiners amendment below. Claims 1-10 are allowed.

EXAMINER'S AMENDMENT
This application is in condition for allowance except for the presence of claims 11-19 directed to an invention non-elected without traverse.  Accordingly, claims 11-19 are cancelled herein.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 11-19 are cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the art of record fails to teach or render obvious a process for upgrading a petroleum feedstock comprising  introducing a disulfide oil, a water feed, and the petroleum feedstock to a supercritical water upgrading unit, the disulfide oil comprising disulfides operable to enhance radical reactions and hydrogen transfer reactions of the petroleum feedstock in the supercritical water upgrading unit, wherein the disulfide oil comprises disulfides, wherein the disulfides comprise sulfur-containing compounds of the form Ci-SS-Cj, where C refers to carbon, where S refers to sulfur, where i is selected from 1, 2, 3, 4, 5, and 6, where j is selected from 1, 2, 3, 4, 5, and 6, wherein the disulfide oil comprises a total sulfur content of greater than 30 % by weight; and operating the supercritical water upgrading unit to produce a product gas stream, a product oil stream, and a used water stream, wherein a supercritical water reactor of the supercritical water upgrading unit is operated at a temperature between 380 deg C and 600 deg C and a pressure in the range between 3203 psig and 5150 psig.
The closest art of record, US 2016/0312129, teaches a method for upgrading petroleum in a supercritical water upgrading system which includes reacting the hydrocarbon and supercritical water in the presence of an auxiliary feedstock which may include paraffinic sulfur. While a disulfide compound may or may not be paraffinic, the art uses only thiol compounds as examples and there is no reason to select as the paraffinic sulfur stream a disulfide oil wherein the disulfides comprise sulfur-containing compounds of the form Ci-SS-Cj, where C refers to carbon, where S refers to sulfur, where i is selected from 1, 2, 3, 4, 5, and 6, where j is selected from 1, 2, 3, 4, 5, and 6, wherein the disulfide oil comprises a total sulfur content of greater than 30 % by weight as claimed in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRANDI M DOYLE/Examiner, Art Unit 1771                                                                                                                                                                                                        


/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771